                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

                                                        )
  THERESA TAYLOR,                                       )
                                                        )
             Plaintiff,                                 )
                                                        )
  v.                                                    )     Case No. 20-834
                                                        )
                                                        )
  DON WAGNER, in his official capacity as               )
  President of the Kansas City Board of Police          )
  Commissioners,                                        )
                                                        )
  MARK TOLBERT, in his official capacity as             )
  Vice President of the Kansas City Board of            )
  Police Commissioners,                                 )
                                                        )
  CATHY DEAN, in her official capacity as
                                                        )
  Treasurer of the Kansas City Board of Police
                                                        )
  Commissioners,
                                                        )
  NATHAN GARRETT, in his official capacity              )
  as Member of the Kansas City Board of Police          )
  Commissioners,                                        )
                                                        )
  QUINTON LUCAS, in his official capacity as            )
  Member of the Kansas City Board of Police             )
  Commissioners,                                        )
                                                        )
               Defendants.
                                            COMPLAINT

        1.        While participating in non-violent protests on June 1, 2020, in Kansas City,

Missouri, focused on issues of police brutality and racial injustice following the murder of

George Floyd, Plaintiff Theresa Taylor was arrested, charged with ordinance violations, and,

upon being released from jail, was given a verbal banishment order to not return to the Country

Club Plaza ( the Plaza) or a protest or, if she did return, she would be arrested and held without

bail.
                                                   1


             Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 1 of 18
           2.       In addition to Taylor, many others were similarly verbally threatened upon their

release from police custody that they would be arrested and held without bail if they returned to a

protest.

           3.       Taylor’s municipal charges were subsequently dismissed, and there are no current

charges pending against her related to the June 2020 protest. The verbal banishment order,

however, has never been rescinded and remains in place.

           4.       Taylor fears participating in future protests near the Plaza and has not participated

in any because she reasonably fears being arrested for violating the verbal banishment order to

stay away or be subjected to arrest and held without bail.

           5.       Following her arrest on June 1, 2020, Taylor did not attend additional protests on

the Plaza or elsewhere in the Kansas City metro area.

           6.       Had Taylor not been arrested and given the banishment order on June 1, 2020, she

would have attended protests every day or night that she was available. Taylor even avoided

protests in Overland Park, Kansas, for fear of arrest because of the treatment she received on

June 1, 2020. She also avoided dropping off supplies at or near the Plaza for other protesters

because she feared that she would be seen and then arrested pursuant to the banishment order.

           7.       In this civil-rights action, Taylor seeks injunctive relief against the Board of

Police Commissioners (the Board), enjoining the Board from engaging in a policy, custom, or

practice of requiring individuals arrested at non-violent protests in Kansas City to comply with

unconstitutional banishment orders.

                                                 PARTIES

           8.       Taylor attended a protest in Kansas City, Missouri, in June 2020.



                                                      2


                Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 2 of 18
       9.       Defendant Don Wagner is President of the Kansas City Board of Police

Commissioners. He is sued in his official capacity only.

       10.      Defendant Mark Tolbert is Vice President of the Kansas City Board of Police

Commissioners. He is sued in his official capacity only.

       11.      Defendant Cathy Dean is Treasurer of the Kansas City Board of Police

Commissioners. She is sued in her official capacity only.

       12.      Defendant Nathan Garrett is a Member of the Kansas City Board of Police

Commissioners. He is sued in his official capacity only.

       13.      Defendant Quinton Lucas is a Member of the Kansas City Board of Police

Commissioners. He is sued in his official capacity only.

                                 JURISDICTION AND VENUE

       14.      Taylor brings this claim pursuant to the Free Speech Clause of the First

Amendment to the United States Constitution and the Due Process Clause of the Fourteenth

Amendment, through 42 U.S.C. § 1983.

       15.      This Court has jurisdiction under 28 U.S.C. § 1331 as this claim “arises under the

Constitution of the United States.”

       16.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) & (2) because

Defendants are located in the City of Kansas City, Missouri, and the actions giving rise to the

claims in this suit occurred in the City of Kansas City, Missouri.

       17.      Venue is proper in the Western Division of this Court pursuant to W.D. Mo.

Local Rule 3.2(a)(1)(A).




                                                 3


            Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 3 of 18
                                        ALLEGATIONS

       18.     Following the murder of George Floyd by a police officer in Minneapolis,

Minnesota, on May 25, 2020, protests against police brutality and racial injustice erupted

throughout the nation, including in Kansas City.

       19.     Since then, hundreds of non-violent protesters, including Taylor, have been

arrested and cited with misdemeanor ordinance violations.

       20.     Protests related to police brutality and racial injustice are ongoing

throughout Kansas City and are planned to occur indefinitely.

       21.     Kansas City Mayor Quinton Lucas signed an Executive Order on Sunday, May

31, 2020, creating a curfew starting at 8:00 p.m. on May 31, 2020, and expiring at 6:00 a.m. on

Monday, June 1, 2020. The curfew applied to the following geographic areas:




       22.     No further curfews were in place after it expired at 6:00 a.m. on June 1st.




                                                 4


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 4 of 18
       23.     Many protests related to racial injustice and police brutality have and will

continue to occur in Kansas City; many of these protests will take place in and around the area

commonly referred to as the Country Club Plaza (Plaza).

       24.     The location of a protest is often an important aspect of the message being

conveyed by the protesters.

       25.     The design and development of the Plaza is credited to a man named Jesse Clyde

(J.C.) Nichols. The Plaza’s shopping and restaurant area was built and opened in 1923.

       26.     J.C. Nichols developed residential real estate in Kansas City as well as

commercial real estate. He was the Director of the Kansas City Real Estate Board seven times

and helped create the Federal Housing Administration.

       27.     As part of his residential developments, and particularly in his developments near

the Plaza, J.C. Nichols included racist and anti-Semitic restrictive covenants prohibiting who

could own or occupy the homes. These racist restrictive covenants automatically renewed,

thereby ensuring redlining and segregation in Kansas City.

       28.     The residential housing that surrounds the Plaza is still owned and occupied

predominately by wealthy white people.

       29.     It was not until the Supreme Court decided Shelley v. Kraemer, 334 U.S. 1

(1948), that these restrictive covenants became unenforceable.

       30.     In Kansas City, until very recently, a major parkway and one of the most iconic

Kansas City fountains were named after J.C. Nichols.

       31.     On June 30, 2020, the Kansas City, Missouri, Department of Parks and Recreation

voted unanimously to remove J.C. Nichols’ name from both the fountain at Mill Creek Park as

well as the street that borders the west side of the park. Mill Creek Park sits on the east side of

                                                  5


          Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 5 of 18
the Plaza. The parkway borders the park to the west and the fountain is a central focal point of

the park (and the Plaza). Both the fountain and parkway are within the area commonly known as

the Plaza.

       32.       The parkway is now known as Mill Creek Parkway, which was its original name

from 1913 until 1952 when it was changed to J.C. Nichols Parkway.

       33.       The Memorial Fountain has not yet been renamed but discussions around

renaming involve a recognition of the Rev. Martin Luther King Jr.

       34.       Many protests related to racial injustice and police brutality have occurred and

will continue to occur in and around Mill Creek Park and on or near Mill Creek Parkway.

       35.       Taylor was arrested while participating in a non-violent protest on June 1, 2020.

       36.       Taylor parked in a nearby neighborhood and walked to the Plaza where the streets

had been closed to vehicle traffic.

       37.       Taylor arrived at the Plaza in Kansas City around 5:30 p.m. on June 1, 2020.

       38.       On June 1, 2020, Taylor observed protesters chanting (e.g., “I can’t breathe”),

raising fists (a very common form of expression at protests), holding signs, and marching

peacefully. She did not observe any violence by protesters.

       39.       After standing with protesters on the Plaza for about 30 minutes, Taylor joined a

group of approximately 100 protesters marching north on Main Street toward downtown.

       40.       The group marching north was led by a minister who encouraged the protesters in

the group to remain peaceful the entire time.

       41.       A police car was ahead of the marching protesters and did not tell the protesters to

stop marching.



                                                  6


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 6 of 18
         42.   The group would periodically stop marching to kneel down and listen to someone

speak before continuing on.

         43.   The group continued marching heading north on various streets, seeing police

officers stationed at two locations along the march route, until it reached a police barricade at

31st and Main Street.

         44.   The protesters went back south to avoid this police barricade and headed west on

Linwood Boulevard toward Broadway Boulevard before reaching another police barricade at

31st and Broadway.

         45.   The protesters stopped marching approximately a block south of the police

barricade.

         46.   At this time, the police thanked the protesters for remaining peaceful during their

march.

         47.   A portion of the group headed back toward the Plaza. Taylor remained for

approximately 15 minutes with another portion of the group and stood on a sidewalk.

         48.   The police began to threaten to arrest protesters who refused to leave the area.

         49.   The officers proceeded in unison and approached the remaining group of

protesters while banging their shields with their batons.

         50.   Taylor then joined a group of 10-15 protesters heading away from the area

pursuant to the dispersal order and walked toward her car, which was parked at 45th Street and

Madison Avenue.

         51.   The march had stopped at this point and Taylor and the others were peacefully

dispersing from the area.



                                                  7


          Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 7 of 18
       52.     As Taylor and the other departing protesters headed south and reached 39th Street

and Pennsylvania where they saw a police line barricading the street to the west of Pennsylvania

across 39th Street; they then turned east to continue walking on 39th Street toward their cars.

       53.      Out of nowhere, the police officers who had been stationed across 39th Street

rushed at them and started arresting protesters.

       54.     At the time of her arrest, Taylor had been walking peacefully on the sidewalk

back to her car and entering the street only to cross it while walking, in compliance with the

dispersal order, for about 15 minutes.

       55.     The police shouted at Taylor to “get on the fucking ground” and put her hands

behind her back. She did as she was told and the police zip-tied her hands behind her.

       56.     She was then ordered to sit against a wall with her legs out and crossed.

       57.     Taylor’s mask was taken at the time of her arrest and placed in a bag of her

belongings.

       58.     Taylor was first placed into the transport vehicle—without her mask—along with

three other protesters and then in a police van with seven other protesters. She did not observe a

single officer wearing a mask.

       59.     Taylor and the other protesters in the transport van were taken to East Patrol

where they were held.

       60.     None of the police officers would tell Taylor or the others why they were being

arrested or where they would be taken.

       61.     Many officers were equipped with military gear, sniper rifles, tear gas, and rubber

bullets as they faced non-violent protesters, like Taylor, on June 1, 2020.



                                                   8


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 8 of 18
       62.       Taylor and the others were taunted by police who said, “why are you throwing

your life away?” and “what does that sign even mean, can you explain it to me?”

       63.       Taylor and others were told by police officers that they were “stupid” for

attending the protest, and their signs were mocked.

       64.       Taylor observed police officers smiling, laughing, and swapping stories of their

arrests of protesters, as if each arrest was a trophy. Taylor heard an officer say: “I got mine, did

you get yours?”

       65.       While she and the other protesters sat in holding cells after being transported to

East Patrol, the officers played with what appeared to be tasers and pretended to handcuff one

another.

       66.       Taylor heard a protester get slapped by an officer and then saw the protester get

attacked after while she lay on the ground after doing nothing to provoke or harm that officer.

       67.       The arrested protesters were taken to a parking lot approximately five minutes

away that was full of police cars. There, they were unloaded and reloaded into another police

vehicle and driven to East Patrol.

       68.       At East Patrol, Taylor and the other arrested protesters with her were processed

and placed in a cell. Taylor was in a cell with about 7 other protesters where she remained for

several hours.

       69.       The individual who had been slapped by an officer was told her bond would be

$2000 or $3000 because she had allegedly fought with the police. Taylor observed this

protester’s interaction with the police and saw no fighting whatsoever.

       70.       While in the cell, Taylor and others were again taunted by police.



                                                   9


           Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 9 of 18
         71.    One officer asked the detained protesters had they “ever seen animal planet”

because they looked “like meerkats peering out” of their cells. Another officer said, when a

protester was using the telephone: “your mommy doesn’t want to bail you out of jail. Hang up.”

         72.    The officers’ comments were not only insulting, rude, and entirely inappropriate,

but they made Taylor and the others feel very uncomfortable.

         73.    The arrested protesters were all told that there would be no signature bond and

that they had to pay $1000 or pay a bondsman.

         74.    This bail amount was set before Taylor ever saw a judge, and without any

apparent consideration for whether Taylor would reliably return to court for appearances and

trial.

         75.    Taylor was bonded out between 3:45 and 4:15 a.m. on June 2, 2020.

         76.    Taylor was never told what she was being charged with, but her ticket indicates a

citation under Kansas City Ordinance § 70-73 for failing to comply with the lawful order of a

police officer with the authority to direct, control, or regulate traffic. Specifically, her ticket

indicates that she “did fail to disperse or move out of street after being ordered to do so by

officer.”




                                                   10


            Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 10 of 18
        77.        Taylor’s bond paperwork included the following requirements and conditions:




        78.        Upon leaving East Patrol after posting bond, Taylor was also commanded

verbally by a law enforcement officer that she could not return to the Plaza, and that if she did,

she would be arrested and held without bail.

        79.        This banishment order was told to Taylor and other protesters verbally by the

police officers.

        80.        Taylor did not attend a protest or drop off supplies to protesters after her arrest

because of the order not to return to the Plaza and the policy or custom of being told that she

would be arrested and held without bail if she did return. Had she not been arrested and received

the banishment order on June 1, 2020, Taylor would have continued to attend protests on any day

or night she was available. Taylor also avoided attending protests in Overland Park, Kansas, for

fear of arrest there.

        81.        Taylor would like to attend protests in Kansas City in the future but will not do so

if the banishment order has not been rescinded because she continues to fear being arrested.

        82.        Taylor understood the banishment order to mean, at a minimum, that she could

never attend another protest on the Plaza; however, because the officer ordered her not to return
                                                     11


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 11 of 18
to the Plaza generally, she also fears arrest for ever visiting the Plaza at all, even unrelated to a

protest.

           83.   For example, Taylor fears arrest for going to the Plaza to get a cup of coffee at a

local coffee shop or pick up takeout at a local restaurant—things she would not hesitate to do if

not for the banishment order as some of her favorite places to go are on the Plaza and some of

her close friends live in the area of the Plaza.

           84.   Taylor understands the banishment order to mean that if she is ever seen at a

protest on the Plaza again, she will be arrested and held without bail. She believes that she is

forbidden to attend any protest on the Plaza, ever, no matter what the issue or form of the protest.

           85.   Taylor has returned to the Plaza only twice during the day since her June 1, 2020

arrest and banishment order to pick up some store items for her best friend’s wedding. Had it not

been for the need to return to pick up these items for the wedding, Taylor would not have

returned to the Plaza because of the banishment order.

           86.   Taylor believes this order to be perpetual.

           87.   Taylor’s banishment order did not have a termination date and is therefore

perpetual and still in effect.

           88.   The Plaza is inconsistently defined in Kansas City ordinances.




                                                   12


            Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 12 of 18
        89.     The “Country Club Plaza” is defined by Kansas City Ordinance § 80-810-395 as:

                The area of the city included within the following general
                boundaries: Summit Street, Jefferson Street, and Pennsylvania
                Avenue on the west; W 47th Street, W 46th Street, and W 46th
                Terrace on the north; Broadway, Wyandotte Street, and JC
                Nichols Parkway on the east; and Ward Parkway on the south and
                more specifically portrayed by Exhibit A:




        90.     “Country Club Plaza” is also defined in Kansas City Ordinance § 10-212(d)(3) as:

“the area generally described as the area between 46th Terrace on the north, Main Street on the

east, Ward Parkway on the south and Belleview Avenue on the west.” This same definition is

found in Kansas City Ordinance § 10-215(a)(8).

        91.     In a third variation of the definition, Kansas City Ordinance § 76-266(o) defines

the area “commonly known as Country Club Plaza” as “the area bound by W. 47th Street on the

north, eastbound Ward Parkway on the south, J.C. Nichols Parkway on the east, and Roanoke

Road on the west . . . .”



                                                13


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 13 of 18
       92.      In a fourth variation, Kansas City Ordinance § 50-8.5(6) defines the “Country

Club plaza area” as “generally described as the area between 46th Terrace on the north, J.C.

Nichols Parkway on the east, Ward Parkway on the south and Jefferson on the east.” This

provision states further that “[t]he Country Club plaza area includes the public areas on both

sides of the named boundaries.” Id. This same definition is found in Kansas City Ordinance § 50-

238(a)(3).

       93.      The “Country Club Plaza” is commonly referred to as “the Plaza.”

       94.      Protesters who were given the verbal banishment order not to return to the Plaza,

including Taylor, were not told what geographic area that entailed and were provided no specific

boundaries for this verbal condition of release.

       95.      The meaning of “the Plaza” is vague and ambiguous such that it would cause a

reasonable person to steer far wider than necessary to ensure that they do not get caught at “the

Plaza” as that term was used in writing or verbally by law enforcement.

       96.      The Plaza is an area in Kansas City that includes businesses, restaurants, stores,

and churches.

       97.      The banishment order did not specifically limit impermissible purposes for

returning to the Plaza; returning for any purpose was forbidden by the order.

                                             COUNT I
                                42 U.S.C. § 1983 – First Amendment

       98.      Taylor incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

       99.      Taylor engaged in constitutionally protected expressive activity when she

gathered with other protesters on public streets and sidewalks in and around the Plaza to express

her support for ending police brutality and racial injustice in Kansas City.
                                                 14


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 14 of 18
        100.    Ordering Taylor verbally that she is forbidden from returning to the Plaza and

risks arrest and incarceration without bail if she disobeys is an adverse action that was motivated

by Taylor’s constitutionally protected expressive activity.

        101.    Ordering Taylor verbally that she is forbidden from returning to the Plaza and

risks arrest and incarceration without bail if she disobeys is an act that would chill a person of

ordinary firmness from continuing to engage in a constitutionally protected activity—namely,

returning to the Plaza, a place of profound symbolic import, to protest racial inequality and

police brutality.

        102.    The government may not suppress lawful speech as the means to suppress

unlawful speech.

        103.    This blanket prohibition sweeps broadly to bar not only illegal acts but also a

substantial amount of constitutionally protected expressive conduct.

        104.    Ordering Taylor and other protesters verbally that they are forbidden from

returning to the Plaza is a custom or policy of the City of Kansas City and the Board of Police

Commissioners that suppressed her constitutionally protected expressive activity; there was no

strong enough government interest to justify it; and it was not appropriately tailored to whatever

interest the government claims it had in imposing such a speech-suppressing burden.

        105.    It was the custom and policy of the City of Kansas City and the Board of Police

Commissioners that caused the First Amendment violations against Taylor.

        106.    Following the arrest and banishment order, Taylor filed a complaint with the

Kansas City Police Department on June 8, 2020. She was interviewed over the telephone on July

9, 2020, but there has been no resolution of her complaint that she is aware of and she has not yet



                                                 15


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 15 of 18
received any documents or recordings, although they have been requested by her, related to the

complaint or interview.

                                           COUNT II
                            42 U.S.C. § 1983 – Fourteenth Amendment

        107.    Taylor incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as if fully set forth herein.

        108.    The United States Constitution protects a fundamental right to travel.

        109.    The custom and policy of the City of Kansas City and the Board of Police

Commissioners does not promote a compelling state interest when it bars Plaintiff from returning

to the Plaza.

        110.    Taylor, who is from the greater Kansas City metropolitan area, has avoided the

Plaza—the heart of Kansas City and a place of great symbolic import to ongoing protests against

police brutality and racial inequity—because of the banishment order she was given following

her arrest.

        111.    Thereby, Defendants have violated her fundamental right to travel.

        112.    Furthermore, Taylor has been deprived of a liberty interest without sufficient

notice or an opportunity to be heard and without a decision by any neutral decisionmaker.

        113.    Taylor was not informed that the banishment order was a condition of arrest,

charge, or bond, nor how long it would last, what purposes it would cover, or even what the

boundaries of the prohibition are or were.

        114.    Taylor has had no opportunity to be heard as to why she should not be barred

from the Plaza.




                                                16


         Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 16 of 18
         115.   In addition, “do not return to the Plaza” is vague and ambiguous and does not put

Taylor—or any reasonable person—on fair notice of where she is prohibited from going or for

how long.

         116.   Because Taylor was instructed verbally not to return to the Plaza without any time

or purpose limitation, Plaintiff reasonably fears that the prohibition is indefinite and applies at all

times.

         117.   Furthermore, regardless of whether the government ultimately succeeds in

pressuring someone into forfeiting a constitutional right, the unconstitutional conditions doctrine

vindicates the Constitution’s enumerated rights by preventing the government from coercing

people into giving them up.

         118.   The banishment order forbidding Taylor from returning to the Plaza and risking

arrest and incarceration without bail if she disobeys is an unconstitutional, coercive condition

that has burdened Taylor’s enumerated constitutional rights under the First and Fourteenth

Amendments.

         119.   The custom and policy of the City of Kansas City and the Board of Police

Commissioners caused these deprivations of Taylor’s rights under the First and Fourteenth

Amendments.

                                     PRAYER FOR RELIEF

         WHEREFORE, Taylor prays this Court:

         A.     Grant a preliminary injunction upon motion and a permanent injunction

preventing unconstitutional banishment orders from being imposed upon non-violent protesters;

         B.     Enter a declaration that the banishment order is unconstitutional on its face or as

applied to Taylor;

                                                  17


          Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 17 of 18
       C.        Award Taylor nominal damages;

       D.        Award Taylor costs and reasonable attorney fees pursuant to 42 U.S.C. § 1988

and any other applicable provisions of law; and

       E.        Allow such other and further relief as this Court finds just and proper under the

circumstances.

                                                       Respectfully submitted,

                                                       /s/ Anthony E. Rothert
                                                       Anthony E. Rothert, #44827
                                                       Jessie Steffan, #64861
                                                       Kayla DeLoach, #72424
                                                       ACLU of Missouri Foundation
                                                       906 Olive Street, Suite 1130
                                                       St. Louis, Missouri 63101
                                                       Phone: (314) 652-3114
                                                       Fax: (314) 652-3112
                                                       trothert@aclu-mo.org
                                                       jsteffan@aclu-mo.org
                                                       kdeloach@aclu-mo.org

                                                       Gillian R. Wilcox, #61278
                                                       ACLU of Missouri Foundation
                                                       406 West 34th Street, Suite 420
                                                       Kansas City, Missouri 64111
                                                       Phone: (816) 470-9933
                                                       gwilcox@aclu-mo.org

                                                       Amy E. Breihan, #65499
                                                       W. Patrick Mobley, #63636
                                                       Roderick & Solange MacArthur Justice
                                                       Center
                                                       3115 South Grand Boulevard, Suite 300
                                                       St. Louis, MO 63118
                                                       Phone: (314) 254-8540
                                                       amy.breihan@macarthurjustice.org
                                                       pat.mobley@macarthurjustice.org




                                                  18


        Case 4:20-cv-00834-DGK Document 1 Filed 10/15/20 Page 18 of 18
